—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 30,1999, convicting him of assault in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant was acting in concert with the codefendant (see, People v Rossey, 89 NY2d 970; People v Cabey, 85 NY2d 417; People v Rivera, 84 NY2d *466766; People v Jiminez, 245 AD2d 304; People v McNeil, 228 AD2d 620, 621; People v Boyd, 164 AD2d 800; cf., People v Sanchez, 167 AD2d 489; People v Torres, 153 AD2d 911, 912).
The defendant was not prejudiced by the trial court’s added instruction on acting in concert (see, People v Whatley, 69 NY2d 784; People v Foster, 282 AD2d 226), given in response to the jury’s request for clarification (see, CPL 310.30).
The sentence imposed was not excessive {see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.